DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 13 recites “sending a signal on a monitor line, the signal indicating that the thermistor has been interrupted and the monitor line providing an output from the communications device battery”.
The Examiner notes that the instant specification discloses that the monitor line is operable to send signals to the device or the battery ([0003]) and further discloses wherein the power supply or device will infer a temperature of the battery according to a signal at the monitor line indicating that the terminator has been interrupted ([0026], [0046]).
However, the instant specification does not specifically disclose the monitor line providing an output from the communications device battery and consequently the claim fails to comply with the written description requirement. 
The Examiner further notes that the Applicant has not provided in their Remarks dated April 23, 2021 where support for the limitation came from in the instant specification.
Claim 21 recites “sending a signal on a monitor line indicating that the thermistor has been interrupted comprises sending the signal from the output of the communications device battery…” and therefore is rejected under 112(a) for the reasons set forth above.
Claims 22-23 are dependent on Claim 13 and therefore are rejected under 112(a) for the reasons set forth above.
For purpose of examination, the Examiner will interpret “the monitor line providing an output from the communications device battery” to mean that the monitor line providing an output based on a receiving that a fault signal indicating that at least a first cell of the plurality of cells in the communications device battery has been compromised (i.e. the monitor line providing an output based on an occurrence that originated from the communications device battery).
Claim Interpretation
Claims 13 and 21 recite the limitation “the monitor line providing an output from the communications device battery”.
The Examiner is interpreting the limitation to mean that the monitor line providing an output based on a receiving that a fault signal indicating that at least a first cell of the plurality of cells in the communications device battery has been compromised (i.e. the monitor line providing an output based on an occurrence that originated from the communications device battery).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-11, 13-14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US PGPub 2012/0004873) and further in view of Fernandez et al. (US Patent No. 5,518,832).
Regarding Claim 9, Li discloses in Figs. 1 and 5 a method of handling a detected fault condition ([0018] and [0023], wherein an undesired condition such as a micro-shorting connection is a condition of a damaged battery and therefore is a fault condition, as evidenced by [0022] of the instant specification) in a battery (Fig. 1, [0019], wherein the battery is the system of Fig. 1 further comprising a plurality of cells 102_1-102_N).
However, Li does not disclose wherein the battery (Fig. 1, [0019]) is specifically a communications device battery.
Li further discloses wherein the application of the battery is not particularly limited ([0002]). Specifically, Li discloses wherein the battery may be used in a laptop ([0002]), wherein a laptop can send and receive electronic communications and therefore is a communications device as evidenced by [0021] of the instant specification) and therefore Li discloses wherein the battery may be a communications device battery ([0002]).
It would have been obvious to one of ordinary skill in the art to utilize the battery of Li in a communications device, as disclosed by Li, such that the battery is a communications device battery, as the application of the battery is not particularly limited, wherein a skilled artisan would have reasonable expectation that such would successfully power a communications device.
Modified Li further discloses in Figs. 1 and 5 the method comprising: 
receiving a fault signal at a data line (see annotated Fig. 1 provided below) of the communications device battery (Fig. 1, [0019]) (Fig. 5, 504-508, [0019], [0023]-[0025], wherein a fault signal is received at a processor 118 in electrical communication with the data line and therefore is received at the data line), the fault signal indicating that at least a first cell of a plurality of cells (102_1-102_N) in the communications device battery (Fig. 1, [0019]) has been compromised ([0019], [0023]-[0026], wherein the presence of an undesired condition in a battery cell of the battery pack can be detected) and the data line (see annotated Fig. 1 provided below) providing an input to the communications device battery (Fig. 1, [0019]) ([0019], [0023]-[0026], wherein upon detection of the undesired condition, a switch 142 and/or 144 is in communication with the data line is activated in order to cut off charging or discharging current flowing through the battery and therefore the data line provides an input to the communications device battery); and 
triggering protective actions in order to prevent further fault conditions from occurring, such as an over-temperature condition (Fig. 5, 510, [0023]).

    PNG
    media_image1.png
    606
    799
    media_image1.png
    Greyscale

Modified Li discloses a thermistor (104_1-104_N) and a decoder (driver 122, wherein the driver, upon receiving a fault signal, is operable to activate the switch and therefore is a decoder as evidenced by [0004] of the instant specification) and further discloses wherein the protective actions are not particularly limited so long as they prevent the cells of the communications device battery (Fig. 1, [0019]) from being damaged or from generating a safety issue such as an explosion or fire ([0025]). 
Specifically, modified Li discloses wherein the protective actions, based on receiving the fault signal indicating that at least the first cell of a plurality of cells (102_1-102_N) in the communications device battery (Fig. 1, [0019]) has been compromised include activating switches (142 and/or 144) in order to cut off a charging or discharging current flowing through the battery ([0025]), wherein the switches (142 and/or 144) are coupled to the decoder (122) of the communications device battery (Fig. 1, [0019]) and the decoder (122) is coupled to the data line (see annotated Fig. 1 provided above).
However, modified Li does not disclose interrupting a thermistor, based on receiving the fault signal indicating that at least the first cell of the plurality of cells in the communications device battery has been compromised, by activating a switch, thereby simulating that a temperature of at least a portion of the battery has reached an outer limit, the switch coupled to a decoder of the communications device battery and the decoder coupled to the data line. 
Fernandez teaches in Fig. 1 a system for recharging a battery cell (C1, L19-20) that ensures that charging of a battery ceases when the appropriate control information is received from the battery (C2, L49-52). 
Specifically, Fernandez teaches a battery (100) and a charging system (105), wherein upon receiving a signal at a data line (106) of the battery (100) (C2, L67-C3, L7), a thermistor (113) is interrupted by activating a switch (111), thereby simulating that a temperature of at least a portion of the communications device battery (100) has reached an outer limit (C3, L37-45), the switch (111) coupled to a decoder (103) of the battery (100) and the decoder (103) coupled to the data line (106). In response to the simulated high battery temperature condition, the charging system (105) switches from a high rapid charge mode to a low, trickle mode (C3, L45-47) and therefore the charging of the battery (100) can be controlled by the simulated high battery temperature condition.
It would have been obvious to one of ordinary skill in the art to implement a switch corresponding to the thermistor in the system of modified Li, such that the switch is coupled to the decoder of the communications device battery and the decoder is coupled to the data line of modified Li, as taught by Fernandez, and further utilize the simulated high battery temperature condition, as taught by Fernandez, as the protective action of modified Li, such that the thermistor of modified Li is interrupted, based on receiving the fault signal indicating that at least the first cell of the plurality of cells in the communications device battery has been compromised, by activating the switch, as the protective action is not particularly limited so long as it prevents the cells of the communications device battery from being damaged or from generating a safety issue such as an explosion or fire, wherein a skilled artisan would have reasonable expectation that such would successfully cease charging of the communications device battery when the appropriate control information is received, as desired by modified Li.
Modified Li discloses allowing the communications device battery (Fig. 1, [0019] of Li) to power a communications device coupled to the communications device battery (Fig. 1, [0019] of Li) ([0002] of Li, wherein the communications device battery is utilized in a communications device as set forth above and consequently must necessarily be coupled to the communications device it in order to successfully power it).
Modified Li further discloses wherein in operation, if a processor (118 of Li) detects the presence of a fault condition (i.e. receives a fault signal), the processor (118 of Li) can perform protective actions accordingly ([0025] of Li). For example, when the processor (118 of Li) detects that a fault condition is present in a first cell of a plurality of battery cells (102_1-102_N of Li), the processor (118 of Li) informs the charging or discharging current flowing through the first cell to be cut off ([0025] of Li).
Thus, modified Li discloses wherein subsequent to receiving the fault signal, the communications device battery (Fig. 1, [0019] of Li) powers the communications device ([0025] of Li) and consequently modified Li discloses allowing the communications device battery (Fig. 1, [0019] of Li) to power a communications device coupled to the communications device battery (Fig. 1, [0019] of Li) ([0002] of Li) subsequent to receiving the fault signal ([0025] of Li).
Regarding Claim 11, modified Li discloses all of the limitations as set forth above. Modified Li further discloses flagging that the fault signal has been received ([0025] of Li, wherein the processor 118 can generate an alarm or alert signal to inform a user of the fault signal).
Modified Li further discloses wherein allowing the communications device battery (Fig. 1, [0019] of Li) to power the communications device ([0002] of Li) coupled to the communications device battery (Fig. 1, [0019] of Li) comprises allowing the communications device battery (Fig. 1, [0019] to power the communications device ([0002] of Li) coupled to the communication device battery (Fig. 1, [0019] of Li) subsequent to flagging that the fault signal has been received ([0002], [0025], wherein upon flagging that the fault signal has been received, discharging current flowing through the communication device battery is cut off and therefore the communication device battery is powering the communications device subsequent to flagging that the fault signal has been received).
Regarding Claim 13, modified Li discloses all of the limitations as set forth above. Modified Li further discloses in the teachings of Fernandez sending a signal on a monitor line (not labeled, see monitor line connecting the thermistor 113 to a power supply device 105 in Fig. 1 of Fernandez), the signal indicating that the thermistor (113 of Fernandez) has been interrupted (C3, L37-45 and Fig. 1 of Fernandez, wherein the switch 111 that interrupts the thermistor 133 to simulate a high battery temperature condition signals to the power supply device 105 to reduce the charging).
It would have been obvious to one of ordinary skill in the art to implement a monitor line in the system of modified Li and further send a signal on the monitor line indicating that the thermistor of modified Li has been interrupted, as disclosed by modified Li in the teachings of Fernandez, in order to simulate a high battery temperature condition so as to successfully signal to the system to reduce the charging, as desired by modified Li. 
Thu, modified Li discloses sending a signal on a monitor line, the signal indicating that the thermistor (104_1-104_N of Li) has been interrupted (C3, L37-45 of Fernandez), the monitor line providing an output (i.e. the signal) from the communications device battery (Fig. 1, [0019] of Li) ([0025] of Li, C3, L37-45 of Fernandez, i.e. the signal is based on a receiving that a fault signal indicating that at least a first cell of the plurality of cells in the communications device battery has been compromised and therefore is from the communications device battery).
Regarding Claim 14, modified Li discloses all of the limitations as set forth above. Modified Li further discloses wherein the interrupting the thermistor (104_1-104_N of Li) comprises shorting the thermistor (104_1-104_N of Li) (C3, L24-26 of Fernandez).
Regarding Claim 21, modified Li discloses all of the limitations as set forth above. Modified Li discloses wherein the method comprises, upon receiving a fault signal at the data line (see annotated Fig. 1 of Li provided above) of the communications device battery (Fig. 1, [0019] of Li) (Fig. 5, 504-508, [0019], [0023] of Li), performing protective actions accordingly ([0025] of Li).
Modified Li further discloses sending a signal on a monitor line, the signal indicating that the thermistor (104_1-104_N of Li) has been interrupted (C3, L37-45 of Fernandez), the monitor line providing an output (i.e. the signal) from the communications device battery (Fig. 1, [0019] of Li) ([0025] of Li, C3, L37-45 of Fernandez, i.e. the signal is based on a receiving that a fault signal indicating that at least a first cell of the plurality of cells in the communications device battery has been compromised and therefore is from the communications device battery).
Moreover, modified Li discloses in the teachings of Fernandez wherein sending a signal on a monitor line (Fig. 1 of Fernandez, see monitor line connecting the thermistor 113 to a power supply device 105) indicating that the thermistor (113 of Fernandez) has been interrupted comprises sending a signal to a power supply device (105, charging system, C2, L61-65 of Fernandez) that is operable to charge the communications device battery (100 of Fernandez) (C3, L37-45 and Fig. 1 of Fernandez); and the method further comprising the power supply (105 of Fernandez) performing a protective action in response to receiving the signal on the monitor line (Fig. 1 of Fernandez, see monitor line connecting the thermistor 113 to a power supply device 105) (C3, L45-47 of Fernandez, wherein the power supply 105 performs a protective action by reducing the charge to the communications device battery 100)
Moreover, modified Li discloses wherein the protective actions include preventing or disabling charging or discharging to the communications device battery (Fig. 1, [0019] of Li) in order to prevent the communications device battery (Fig. 1, [0019] of Li) from being damaged and/or prevent the generation of a safety issue ([0025] of Li).
It would have been obvious to one of ordinary skill in the art to utilize a power supply in the system of modified Li, as disclosed by modified Li in the teachings of Fernandez, in order to successfully charge the communications device battery of modified Li and consequently be able to power the communications device of modified Li, as desired by modified Li.
Furthermore, it would have been obvious to one of ordinary skill in the art to send a signal to the power supply of modified Li that is operable to charge the communications device battery modified Li, such that the power supply performs a protective action in response to receiving the signal on the monitor line of modified Li, as disclosed by modified Li in the teachings of Fernandez, wherein the protective action comprises preventing or disabling charging the communications device battery, as disclosed by modified Li, in order to prevent the communications device battery from being damaged and/or prevent the generation of a safety issue, wherein the skilled artisan would have reasonable expectation that such could successfully be implemented in the system of modified Li.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US PGPub 2012/0004873) in view of Fernandez et al. (US Patent No. 5,518,832), as applied to Claim 11 above, and further in view of Pickel (US PGPub 2011/0126082).
Regarding Claim 12, modified Li discloses all of the limitations as set forth above. Modified Li discloses flagging that the fault signal has been received ([0025] Li, wherein the processor 118 inform can generate an alarm or alert signal to inform a user of the undesired condition), and further discloses a memory (120 of Li) that stores information for the communications device battery (Fig. 1, [0019] of Li) ([0023] of Li). 
Specifically, modified Li discloses a desire to communicate to a user that a fault condition has occurred ([0025] of Li).
However, modified Li does not explicitly disclose wherein such comprises writing to a latch.
Pickel teaches in Fig. 4 a method of handling a detected fault condition, the method comprising: receiving a fault signal (406) and flagging that the fault signal has been received (408), wherein the flagging that the fault signal has been received comprises writing to a latch in order to register data identifying the nature of the particular fault signaled ([0056], [0059]-[0062]).
It would have been obvious to one of ordinary skill in the art to implement a latch in the system of modified Li and further write to the latch when the flagging the fault signal has been received, as taught by Pickel, in order to register data identifying the nature of the particular fault signaled, wherein a skilled artisan would have reasonable expectation that such could successfully be done in the system of modified Li so as to communicate to a user that a fault condition has occurred, as desired by modified Li.
Claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US PGPub 2012/0004873) in view of Fernandez et al. (US Patent No. 5,518,832), as applied to Claim 9 above, and further in view of Terada et al. (US PGPub 2016/0327612).
Regarding Claim 13, modified Li discloses all of the limitations as set forth above. Assuming for the sake of argument that Fernandez of modified Li does not further teach sending a signal on a monitor line indicating that that the thermistor has been interrupted, the following rejection is relied upon.  
While modified Li discloses wherein the thermistor (104_1-104_N of Li has been interrupted (C3, L37-45 of Fernandez), modified Li does not explicitly disclose sending a signal on a monitor line indicating that that the thermistor has been interrupted.
Terada teaches that when an excessive current is flowed for charging or discharging secondary batteries or when the secondary batteries are excessively charged or discharged, the property of the batteries is assumed to be deteriorated, and therefore it is desired to monitor the states of the battery cells and control them as needed ([0040]). In response, Terada teaches a method of controlling a power supply in a device including a battery by wireless signals with high reliability ([0009]). Specifically, Terada teaches the method comprising triggering an action ([0073], S101, wherein the controller 15 starts operation of a power supply control device 1). Terada further teaches sending a signal on a monitor line (not labeled, see monitor line connecting the controller 15 and the power supply device 1 in Fig. 1) indicating the results of the action ([0073], S103). 
It would have been obvious to one of ordinary skill in the art to implement a monitor line in the system of modified Li and further send a signal on the monitor line of indicating that an action has been performed, as taught by Terada such as the thermistor being interrupted in modified Li, in order to indicate the results of the action, wherein a skilled artisan would have reasonable expectation that such would successfully indicate that that the thermistor has been interrupted as desired by modified Li.
Thus, modified Li discloses sending a signal on a monitor line, the signal indicating that the thermistor (104_1-104_N of Li) has been interrupted (C3, L37-45 of Fernandez, [0073] of Terada), the monitor line providing an output (i.e. the signal) from the communications device battery (Fig. 1, [0019] of Li) ([0025] of Li, C3, L37-45 of Fernandez, i.e. the signal is based on a receiving that a fault signal indicating that at least a first cell of the plurality of cells in the communications device battery has been compromised and therefore is from the communications device battery).
Regarding Claim 21, modified Li discloses all of the limitations as set forth above. Modified Li discloses wherein the method comprises, upon receiving a fault signal at the data line (see annotated Fig. 1 of Li provided above) of the communications device battery (Fig. 1, [0019] of Li) (Fig. 5, 504-508, [0019], [0023] of Li), performing protective actions accordingly ([0025] of Li).
Modified Li further discloses sending a signal on a monitor line, the signal indicating that the thermistor (104_1-104_N of Li) has been interrupted (C3, L37-45 of Fernandez, [0073] of Terada), the monitor line providing an output (i.e. the signal) from the communications device battery (Fig. 1, [0019] of Li) ([0025] of Li, C3, L37-45 of Fernandez, i.e. the signal is based on a receiving that a fault signal indicating that at least a first cell of the plurality of cells in the communications device battery has been compromised and therefore is from the communications device battery).
Moreover, modified Li discloses wherein sending a signal on a monitor line (not labeled, see monitor line connecting the controller 15 and the power supply device 1 in Fig. 1 of Terada) indicating that the thermistor (113 of Fernandez) has been interrupted ([0073], S103 of Terada, C3, L37-45 and Fig. 1 of Fernandez, as rendered obvious above) comprises sending a signal to a power supply device (105, charging system, C2, L61-65 of Fernandez) that is operable to charge the communications device battery (100 of Fernandez) (C3, L37-45 and Fig. 1 of Fernandez); and the method further comprising the power supply (105 of Fernandez) performing a protective action in response to receiving the signal on the monitor line (Fig. 1 of Fernandez, see monitor line connecting the thermistor 113 to a power supply device 105) (C3, L45-47 of Fernandez, wherein the power supply 105 performs a protective action by reducing the charge to the communications device battery 100)
Modified Li further discloses wherein the protective actions include preventing or disabling charging or discharging to the communications device battery (Fig. 1, [0019] of Li) in order to prevent the communications device battery (Fig. 1, [0019] of Li) from being damaged and/or prevent the generation of a safety issue ([0025] of Li).
It would have been obvious to one of ordinary skill in the art to utilize a power supply in the system of modified Li, as disclosed by modified Li in the teachings of Fernandez, in order to successfully charge the communications device battery of modified Li and consequently be able to power the communications device of modified Li, as desired by modified Li.
Furthermore, it would have been obvious to one of ordinary skill in the art to send a signal to the power supply of modified Li that is operable to charge the communications device battery modified Li, such that the power supply performs a protective action in response to receiving the signal on the monitor line of modified Li, as disclosed by modified Li in the teachings of Fernandez, wherein the protective action comprises preventing or disabling charging the communications device battery, as disclosed by modified Li, in order to prevent the communications device battery from being damaged and/or prevent the generation of a safety issue, wherein the skilled artisan would have reasonable expectation that such could successfully be implemented in the system of modified Li.
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US PGPub 2012/0004873) in view of Fernandez et al. (US Patent No. 5,518,832), as applied to Claim 13 above, and further in view of Dao et al. (US PGPub 2012/0249334).
Regarding Claim 22, modified Li discloses all of the limitations as set forth above. Modified Li discloses wherein the method comprises, upon receiving a fault signal at the data line (see annotated Fig. 1 of Li provided above) of the communications device battery (Fig. 1, [0019] of Li) (Fig. 5, 504-508, [0019], [0023] of Li), performing protective actions accordingly ([0025] of Li), wherein the protective actions include preventing or disabling charging or discharging to the communications device battery (Fig. 1, [0019] of Li) in order to prevent the communications device battery (Fig. 1, [0019] of Li) from being damaged and/or prevent the generation of a safety issue ([0025] of Li).
Modified Li further discloses wherein the communications device battery (Fig. 1, [0019] of Li) is utilized in a communications device ([0002] of Li, as rendered obvious above) and consequently modified Li discloses wherein the communications device battery (Fig. 1, [0019] of Li) is in electrical communication with the communications device. 
Moreover, modified Li discloses in the teachings of Fernandez wherein sending a signal on a monitor line (Fig. 1 of Fernandez, see monitor line connecting the thermistor 113 to a power supply device 105) indicating that the thermistor (113 of Fernandez) has been interrupted comprises sending a signal to a power supply device (105, charging system, C2, L61-65 of Fernandez) (C3, L37-45 and Fig. 1 of Fernandez); and the method further comprising the power supply (105 of Fernandez) performing a protective action in response to receiving the signal on the monitor line (Fig. 1 of Fernandez, see monitor line connecting the thermistor 113 to a power supply device 105) (C3, L45-47 of Fernandez, wherein the power supply 105 performs a protective action by reducing the charge to the communications device battery 100)
However, modified Li discloses wherein the method comprises sending the signal to a power supply and consequently modified Li does not disclose wherein sending a signal on the monitor line indicating that the thermistor has been interrupted comprises sending a signal to the communications device, and the method further comprises the communications device preventing or disabling charging the communications device battery in response to receiving the signal on the monitor line. 
	Dao teaches a battery management system that can monitor the temperature of a battery, wherein when the management system detects a fault condition, the management system can take measures to prevent damage to itself or the battery ([0030]). 
Specifically, Dao teaches wherein when a fault signal is detected, sending a signal to any component and/or device to stop charging or discharging the battery ([0062]).
	It would have been obvious to one of ordinary skill in the art to send a signal to the communications device of modified Li, as taught by Dao, such that the communications device performs a protective action in response to receiving the signal on the monitor line of modified Li, as disclosed by modified Li, wherein the protective action comprises preventing or disabling charging the communications device battery, as disclosed by modified Li, in order to prevent the communications device battery from being damaged, as desired by modified Li, wherein the communications device is in electrical contact with the communications device battery and consequently the skilled artisan would have reasonable expectation that such could successfully be implemented in the system of modified Li.
Regarding Claim 23, modified Li discloses all of the limitations as set forth above. Modified Li discloses wherein the method comprises, upon receiving a fault signal at the data line (see annotated Fig. 1 of Li provided above) of the communications device battery (Fig. 1, [0019] of Li) (Fig. 5, 504-508, [0019], [0023] of Li), performing protective actions accordingly ([0025] of Li), wherein the protective actions include preventing or disabling charging or discharging to the communications device battery (Fig. 1, [0019] of Li) in order to prevent the communications device battery (Fig. 1, [0019] of Li) from being damaged and/or prevent the generation of a safety issue ([0025] of Li).
Modified Li further discloses wherein the communications device battery (Fig. 1, [0019] of Li) is utilized in a communications device ([0002] of Li, as rendered obvious above) and consequently modified Li discloses wherein the communications device battery (Fig. 1, [0019] of Li) is in electrical communication with the communications device. 
Modified Li further discloses in the teachings of Fernandez wherein sending a signal on a monitor line (Fig. 1 of Fernandez, see monitor line connecting the thermistor 113 to a power supply device 105) indicating that the thermistor (113 of Fernandez) has been interrupted comprises sending a signal to a power supply device (105, charging system, C2, L61-65 of Fernandez) (C3, L37-45 and Fig. 1 of Fernandez); and the method further comprising the power supply (105 of Fernandez) performing a protective action, such as refraining from preventing the communications device battery from discharging to the communications device in response to receiving the signal on the monitor line (Fig. 1 of Fernandez, see monitor line connecting the thermistor 113 to a power supply device 105) (C3, L45-47 of Fernandez, wherein the power supply 105 performs a protective action by reducing the charge to the communications device battery 100 and consequently refrains from preventing the communications device battery from discharging).
However, modified Li does not explicitly disclose wherein sending a signal on a monitor line indicating that the thermistor has been interrupted comprises sending the signal to the communications device, and the method further comprises the communications device refraining from preventing the communications device battery from discharging to the communications device in response to receiving the signal on the monitor line. 
	Dao teaches a battery management system that can monitor the temperature of a battery, wherein when the management system detects a fault condition, the management system can take measures to prevent damage to itself or the battery ([0030]). Specifically, Dao teaches wherein when a fault signal is detected, sending a signal to a component and/or device to stop charging the battery ([0062]).
	It would have been obvious to one of ordinary skill in the art to send a signal to the communications device of modified Li, as taught by Dao, such that the communications device performs a protective action in response to receiving the signal on the monitor line of modified Li, as disclosed by modified Li, wherein the protective action refraining from preventing the communications device battery from discharging to the communications device, as disclosed by modified Li in the teachings of Fernandez, in order to prevent the communications device battery from being damaged, as desired by modified Li, wherein the communications device is in electrical contact with the communications device battery and consequently the skilled artisan would have reasonable expectation that such could successfully be implemented in the system of modified Li.
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US PGPub 2012/0004873) in view of Fernandez et al. (US Patent No. 5,518,832) and Terada et al. (US PGPub 2016/0327612), as applied to Claim 13 above, and further in view of Dao et al. (US PGPub 2012/0249334).
Regarding Claim 22, modified Li discloses all of the limitations as set forth above. Modified Li discloses wherein the method comprises, upon receiving a fault signal at the data line (see annotated Fig. 1 of Li provided above) of the communications device battery (Fig. 1, [0019] of Li) (Fig. 5, 504-508, [0019], [0023] of Li), performing protective actions accordingly ([0025] of Li), wherein the protective actions include preventing or disabling charging or discharging to the communications device battery (Fig. 1, [0019] of Li) in order to prevent the communications device battery (Fig. 1, [0019] of Li) from being damaged and/or prevent the generation of a safety issue ([0025] of Li).
Modified Li further discloses wherein the communications device battery (Fig. 1, [0019] of Li) is utilized in a communications device ([0002] of Li, as rendered obvious above) and consequently modified Li discloses wherein the communications device battery (Fig. 1, [0019] of Li) is in electrical communication with the communications device. 
Moreover, modified Li discloses in the teachings of Fernandez wherein sending a signal on a monitor line (Fig. 1 of Terada, see monitor line connecting the controller 15 and the power supply device 1) indicating that the thermistor (113 of Fernandez) has been interrupted ([0073], S103 of Terada, C3, L37-45 and Fig. 1 of Fernandez, as rendered obvious above) comprises sending a signal to a power supply device (105, charging system, C2, L61-65 of Fernandez) that is operable to charge the communications device battery (100 of Fernandez) (C3, L37-45 and Fig. 1 of Fernandez); and the method further comprising the power supply (105 of Fernandez) performing a protective action in response to receiving the signal on the monitor line (Fig. 1 of Fernandez, see monitor line connecting the thermistor 113 to a power supply device 105) (C3, L45-47 of Fernandez, wherein the power supply 105 performs a protective action by reducing the charge to the communications device battery 100).
However, modified Li discloses wherein the method comprises sending the signal to a power supply and consequently modified Li does not disclose wherein sending a signal on the monitor line indicating that the thermistor has been interrupted comprises sending a signal to the communications device, and the method further comprises the communications device preventing or disabling charging the communications device battery in response to receiving the signal on the monitor line. 
	Dao teaches a battery management system that can monitor the temperature of a battery, wherein when the management system detects a fault condition, the management system can take measures to prevent damage to itself or the battery ([0030]). Specifically, Dao teaches wherein when a fault signal is detected, sending a signal to any component and/or device to stop charging or discharging the battery ([0062]).
	It would have been obvious to one of ordinary skill in the art to send a signal to the communications device of modified Li, as taught by Dao, such that the communications device performs a protective action in response to receiving the signal on the monitor line of modified Li, as disclosed by modified Li, wherein the protective action comprises preventing or disabling charging the communications device battery, as disclosed by modified Li, in order to prevent the communications device battery from being damaged, as desired by modified Li, wherein the communications device is in electrical contact with the communications device battery and consequently the skilled artisan would have reasonable expectation that such could successfully be implemented in the system of modified Li.
Regarding Claim 23, modified Li discloses all of the limitations as set forth above. Modified Li discloses wherein the method comprises, upon receiving a fault signal at the data line (see annotated Fig. 1 of Li provided above) of the communications device battery (Fig. 1, [0019] of Li) (Fig. 5, 504-508, [0019], [0023] of Li), performing protective actions accordingly ([0025] of Li), wherein the protective actions include preventing or disabling charging or discharging to the communications device battery (Fig. 1, [0019] of Li) in order to prevent the communications device battery (Fig. 1, [0019] of Li) from being damaged and/or prevent the generation of a safety issue ([0025] of Li).
Modified Li further discloses wherein the communications device battery (Fig. 1, [0019] of Li) is utilized in a communications device ([0002] of Li, as rendered obvious above) and consequently modified Li discloses wherein the communications device battery (Fig. 1, [0019] of Li) is in electrical communication with the communications device. 
Modified Li further discloses in the teachings of Fernandez wherein sending a signal on a monitor line (Fig. 1 of Fernandez, see monitor line connecting the thermistor 113 to a power supply device 105) indicating that the thermistor (113 of Fernandez) has been interrupted comprises sending a signal to a power supply device (105, charging system, C2, L61-65 of Fernandez) (C3, L37-45 and Fig. 1 of Fernandez); and the method further comprising the power supply (105 of Fernandez) performing a protective action, such as refraining from preventing the communications device battery from discharging to the communications device in response to receiving the signal on the monitor line (Fig. 1 of Fernandez, see monitor line connecting the thermistor 113 to a power supply device 105) (C3, L45-47 of Fernandez, wherein the power supply 105 performs a protective action by reducing the charge to the communications device battery 100 and consequently refrains from preventing the communications device battery from discharging).
However, modified Li does not explicitly disclose wherein sending a signal on a monitor line indicating that the thermistor has been interrupted comprises sending the signal to the communications device, and the method further comprises the communications device refraining from preventing the communications device battery from discharging to the communications device in response to receiving the signal on the monitor line. 
	Dao teaches a battery management system that can monitor the temperature of a battery, wherein when the management system detects a fault condition, the management system can take measures to prevent damage to itself or the battery ([0030]). Specifically, Dao teaches wherein when a fault signal is detected, sending a signal to a component and/or device to stop charging the battery ([0062]).
	It would have been obvious to one of ordinary skill in the art to send a signal to the communications device of modified Li, as taught by Dao, such that the communications device performs a protective action in response to receiving the signal on the monitor line of modified Li, as disclosed by modified Li, wherein the protective action refraining from preventing the communications device battery from discharging to the communications device, as disclosed by modified Li in the teachings of Fernandez, in order to prevent the communications device battery from being damaged, as desired by modified Li, wherein the communications device is in electrical contact with the communications device battery and consequently the skilled artisan would have reasonable expectation that such could successfully be implemented in the system of modified Li.
Response to Arguments
Applicant's arguments filed January 7, 2022 have been fully considered but they are not persuasive. 
Regarding the 112(a) rejection, the Applicant argues that the written description requirement does not require an Applicant to describe every claimed feature with verbatim language as found in the claimed invention (see MPEP 2163).
The Applicant further argues that the instant specification provides ample non-limiting examples of a monitor line providing an output from the communications device battery, see the monitor line between the power supply device 80 and the battery 90 (Figs. 1 and 3). See also the monitor line 112 being operable to transport a signal…to the power supply 80 or device ([0026]), “power supply (80) or device coupled to the monitor line (112)”…etc.
The Examiner respectfully disagrees and notes that, as stated above, while the instant specification discloses that the monitor line is operable to send signals to the device or the battery ([0003]) and wherein the power supply or device will infer a temperature of the battery according to a signal at the monitor line indicating that the terminator has been interrupted ([0026], [0046]), such does not specifically disclose the monitor line providing an output from the communications device battery and consequently the claim fails to comply with the written description requirement.
Specifically, the Examiner notes that Claim 9 is a method claim and therefore while the structure disclosed by the instant application may be capable of performing the limitation, such does not necessarily and inherently provide support.
In other words, it is not clear if at the time the instant application was filed the Applicant envisioned such a step in the disclosed method to be performed. 
Regarding Claim 9, the Applicant argues with the Examiner’s interpretation of a data line. Specifically, the Applicant argues that the Examiner takes an unreasonable broad interpretation that any lines in communication with each other are part of the same line. This interpretation fails to consider this Application or whether any lines in communication are connected together or connected two or more common elements.
The Examiner respectfully disagrees and notes that the Applicant has not provided any reasoning why it is unreasonable to interpret multiple lines in communication with each other to be part of the same line. 
Furthermore, the Examiner notes that the instant application has been considered and that no special definition of a “data line” has been provided. Consequently, the Examiner relied on the broadest reasonable interpretation of the claim.
Lastly, any lines in communication with each other are necessarily and inherently connected to each other and therefore such a consideration was made by the Examiner. 
Next, the Applicant argues that Li ([0019], [0023]-[0026]), as cited by the Examiner, merely describe what is shown in Fig. 1 and does not mention “communication” or otherwise provide clarification as to what it means to be “in communication with each other”. Instead, the Examiner is interpreting “in communication with each other” to mean coupled to each other, irrespective of whether or how the lines are separated, used, or configured. This is an unreasonably interpretation. 
The Examiner respectfully disagrees and notes that while cited [0019], [0023]-[0036] of Li do not explicitly recite “in communication with each other”, one of ordinary skill in the art would understand that the multiple lines are necessarily and inherently in communication with each other in order to successfully sense and detect properties of the cells, generate corresponding monitoring signals, detect whether an undesired condition has occurred, trigger a protective action to prevent the undesired condition from developing into a fault condition, and issuing an alert signal to a user to indicate a fault condition in order to successfully perform the method disclosed by Li.
Furthermore, the Examiner notes that the Applicant has not provided any reasoning as to why interpreting “in communication with each other” to mean coupled to each other is unreasonable. 
The Applicant argues that except for the line between the charging switch 142 and discharging switch 144 and possibly the lines between the battery cells and the thermistor, all of the lines of the alleged communications device battery are mapped as the data line.
The Examiner notes that the claim recites “receiving a fault signal at a data line of the communications device battery…the data line providing an input to the communications device battery…and the decoder coupled to the data line” and therefore the data line is only required to be in communication with the communications device battery and coupled to the decoder.
In other words, nowhere in the claim requires the data line to be limited to a certain number of lines and therefore it does not matter that all of the lines aside from the lines listed above by the Applicant are mapped as the data line.  
The Applicant argues that the lines are not all in communication with each other. Not only does Fig. 1 of Li not show all of these asserted permutations for communication, the corresponding description that is cited in the Office Action does not describe them either. For example, nowhere does Li describe or show that the line between the driver 122 and processor 118 is “in communication” with the lines between the battery cells 102_1-1-2_N and detector 108.
The Examiner respectfully disagrees. As stated above, while cited [0019], [0023]-[0036] of Li do not explicitly recite “in communication with each other”, one of ordinary skill in the art would understand that the multiple lines are necessarily and inherently in communication with each other in order to successfully sense, detect, monitor, and act upon a fault condition and thereby successfully perform the method disclosed by Li.
Furthermore, in response to the Applicant’s specific example, Li discloses wherein the detector (108) coupled to the battery cells (102_1-1-2_N) can detect cell voltages across the battery cells (102_1-1-2_N) and can generate monitoring signals corresponding to the voltages of the battery cells (102_1-1-2_N) ([0019]). The processor (118) detects the presence of an undesired condition in a battery cell (102_1-1-2_N), such as an undesired change in voltage, and can perform protective actions accordingly, such as informing the driver (122) to turn off the switches (142, 144) to cut off a charging or discharging current flowing through the battery cell (102_1-1-2_N) ([0025], [0027]) and therefore Li explicitly shows that the line between the driver 122 and processor 118 is “in communication” with the lines between the battery cells 102_1-1-2_N and detector 108.
The Applicant argues that asserted interpretation leads to the unreasonably broad conclusion that seemingly all lines in the world are in communication with each other and “therefore form a single communication line”. Further, it is unclear how the interpretation of the term “data line” would not also encompass the claimed “monitor line”. 
The Examiner respectfully disagrees and notes that “all lines in the world” have not been cited as the data line, as alleged by the Applicant. Specifically, the Examiner has cited multiple lines of Li, a piece of prior art that is relevant to the Applicant’s disclosure, to read on the data line.
Furthermore, the Examiner notes that the data line and monitor line are signals ([0019] of Li) and therefore both lines can be in communication with the same components without encompassing the other. 
Moreover, the Applicant argues that the interpretation is inconsistent with the instant specification because there is no explanation of what is meant by “multiple lines forming the data line”. To the extent the Examiner is pointing to the data line in Figure 1 of this Application being connected to multiple elements, such as power supply/device 80, local memory 115, and decoder 102, it is unclear how such a disclosure would support pointing to all of the lines in the figure as forming a single communication line. To the extent the Examiner is asserting that multiple lines can comprise what is shown as a single wire in Figure 1 of this Application, it is also unclear how such a disclosure would support pointing to all of the lines in the figure as forming a single communication line that could be the data line. Applicant respectfully notes that the Office Action fails to identify any portion of this Application that states the data line includes all of the lines in a battery.
The Examiner respectfully disagrees and notes that, as stated above, the instant application has not provided a special definition for “a data line” and therefore the Examiner has relied on the broadest reasonable interpretation of the term. 
The Examiner also notes that the cited lines above are in communication with each other and carry data along in order to successfully sense and detect properties of the cells, generate corresponding monitoring signals, detect whether an undesired condition has occurred, trigger a protective action to prevent the undesired condition from developing into a fault condition, and issuing an alert signal to a user to indicate a fault condition in order to successfully perform the method disclosed by Li and therefore constitute a data line.
The Applicant argues that the instant specification describes the data line in numerous places, but those descriptions are not analyzed in the Office Action, see [0004], [0007]-[0008], [0010], [0013], [0024]-[0025], [0028]-[0030], [0035], [0037], [0040]. There is no analysis in the Office Action whether the unreasonably broad interpretation is consistent with the description of the data line in the instant specification.
The Examiner notes that it is improper to read limitations of the specification into a claim to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim, see MPEP 2111.01 (II).
Furthermore, the Examiner notes that the patentability of the invention is based on the claims not the instant specification, and therefore such an argument is not commensurate with the claims. 
Moreover, for example, [0004] of the instant specification recites “a data line is coupled to a decoder” and [0007-[0008] of the instant specification recites “the switch is operable, by receiving a signal from the data line”, wherein such was necessarily and inherently analyzed in the Office Action in order to read on the claim limitations and consequently such an argument by the Applicant is moot.
The Applicant argues that the prior art fails to show how Li discloses that the data line provides an input to the battery. The lines annotated by the Examiner are all within the remapped battery and do not provide an input. There is no explanation of how those lines are involved in receiving a fault signal and in indicating that at least a first cell of a plurality of cells in the communications device battery has been compromised.
The Examiner respectfully disagrees and notes that such has been explained in the rejection set forth above.
Specifically, Li discloses in Figs. 1 and 5 the method comprising: receiving a fault signal at a data line (see annotated Fig. 1 provided below) of the communications device battery (Fig. 1, [0019]) (Fig. 5, 504-508, [0019], [0023]-[0025], wherein a fault signal is received at a processor 118 in electrical communication with the data line and therefore is received at the data line), the fault signal indicating that at least a first cell of a plurality of cells (102_1-102_N) in the communications device battery (Fig. 1, [0019]) has been compromised ([0019], [0023]-[0026], wherein the presence of an undesired condition in a battery cell of the battery pack can be detected) and the data line (see annotated Fig. 1 provided below).
The Applicant argues that the claims should always be read in light of the specification and teachings in the underlying patent. Contrary to the suggestion that the separate elements of the data line being of the battery and providing an input to the battery are “contradictory to the understood disclosure of the claimed invention”, these elements are supported by this Application. As a non-limiting example, Fig. 1 of this application shows that the data line 100 of the battery 90 and in addition provides an input to the battery 90. 
The Examiner respectfully disagrees and notes that such an argument is contradictory to the Applicant’s previous argues that the data line of the communications device battery cannot also provide an input to the communications device battery, see P10 of the Applicant’s Remarks dated April 23, 2021.
The Examiner notes that Li discloses receiving a fault signal at a data line (see annotated Fig. 1 provided below) of the communications device battery (Fig. 1, [0019]) (Fig. 5, 504-508, [0019], [0023]-[0025], wherein a fault signal is received at a processor 118 in electrical communication with the data line and therefore is received at the data line), the fault signal indicating that at least a first cell of a plurality of cells (102_1-102_N) in the communications device battery (Fig. 1, [0019]) has been compromised ([0019], [0023]-[0026], wherein the presence of an undesired condition in a battery cell of the battery pack can be detected) and the data line (see annotated Fig. 1 provided below) providing an input to the communications device battery (Fig. 1, [0019]) ([0019], [0023]-[0026], wherein upon detection of the undesired condition, a switch 142 and/or 144 is in communication with the data line is activated in order to cut off charging or discharging current flowing through the battery and therefore the data line provides an input to the communications device battery) and therefore Li reads on the claimed method. 
The Applicant argues that Li in view of Fernandez fails to disclose, teach, or suggest “interrupting a thermistor, based on receiving the fault signal indicating that at least the first cell of the plurality of cells in the communications device battery has been compromised, by activating a switch that is coupled to a decoder of the communications device battery in which the decoder is coupled to the data line”.
Specifically, the Applicant argues as shown in Fig. 1 of Fernandez, the line 106 is entirely within the battery and therefore does not provide an input into the battery. The Examiner asserts that the “data line (106) is in communication with the battery (100)…and therefore the data line (106) provides input to the battery (100)”. This statement further indicates that the Examiner’s interpretation of the data line providing an input to the communications device battery is unreasonably broad because not all lines in the communications device battery provide an input to the battery.	The Examiner respectfully disagrees and notes that Fernandez teaches a battery (100) and a charging system (105), wherein upon receiving a signal at a data line (106) of the battery (100) (C2, L67-C3, L7), a thermistor (113) is interrupted by activating a switch (111), thereby simulating that a temperature of at least a portion of the communications device battery (100) has reached an outer limit (C3, L37-45), the switch (111) coupled to a decoder (103) of the battery (100) and the decoder (103) coupled to the data line (106). In response to the simulated high battery temperature condition, the charging system (105) switches from a high rapid charge mode to a low, trickle mode (C3, L45-47) and therefore the charging of the battery (100) can be controlled by the simulated high battery temperature condition.
The Applicant argues that even if Fernandez discloses interrupting a thermistor by activating a switch, which Applicant does not concede, Fernandez does not disclose interrupting a thermistor, based on receiving the fault signal indicating that at least the first cell of the plurality of cells in the communications device battery has been compromised, by activating a switch. In fact, Fernandez does not mention a fault or fault signal, much less performing any action based on receiving a fault signal.
The Examiner respectfully disagrees and notes, as stated above in the rejection, Modified Li discloses a thermistor (104_1-104_N) and a decoder (driver 122, wherein the driver, upon receiving a fault signal, is operable to activate the switch and therefore is a decoder as evidenced by [0004] of the instant specification) and further discloses wherein the protective actions are not particularly limited so long as they prevent the cells of the communications device battery (Fig. 1, [0019]) from being damaged or from generating a safety issue such as an explosion or fire ([0025]). 
Specifically, modified Li discloses wherein the protective actions, based on receiving the fault signal indicating that at least the first cell of a plurality of cells (102_1-102_N) in the communications device battery (Fig. 1, [0019]) has been compromised include activating switches (142 and/or 144) in order to cut off a charging or discharging current flowing through the battery ([0025]), wherein the switches (142 and/or 144) are coupled to the decoder (122) of the communications device battery (Fig. 1, [0019]) and the decoder (122) is coupled to the data line (see annotated Fig. 1 provided above).
Fernandez teaches a battery (100) and a charging system (105), wherein upon receiving a signal at a data line (106) of the battery (100) (C2, L67-C3, L7), a thermistor (113) is interrupted by activating a switch (111), thereby simulating that a temperature of at least a portion of the communications device battery (100) has reached an outer limit (C3, L37-45), the switch (111) coupled to a decoder (103) of the battery (100) and the decoder (103) coupled to the data line (106). In response to the simulated high battery temperature condition, the charging system (105) switches from a high rapid charge mode to a low, trickle mode (C3, L45-47) and therefore the charging of the battery (100) can be controlled by the simulated high battery temperature condition.
Thus, it would have been obvious to one of ordinary skill in the art to implement a switch corresponding to the thermistor in the system of modified Li, such that the switch is coupled to the decoder of the communications device battery and the decoder is coupled to the data line of modified Li, as taught by Fernandez, and further utilize the simulated high battery temperature condition, as taught by Fernandez, as the protective action of modified Li, such that the thermistor of modified Li is interrupted, based on receiving the fault signal indicating that at least the first cell of the plurality of cells in the communications device battery has been compromised, by activating the switch, as the protective action is not particularly limited so long as it prevents the cells of the communications device battery from being damaged or from generating a safety issue such as an explosion or fire, wherein a skilled artisan would have reasonable expectation that such would successfully cease charging of the communications device battery when the appropriate control information is received, as desired by modified Li.
In other words, while the teachings of Fernandez are not explicitly directed to a fault signal, they are directed to controlling the charging of a battery and therefore can be utilized to stop charging of a battery, such as when a fault condition has occurred, as desired by Li.
The Applicant argues that the Examiner’s reasoning to combine Li and Fernandez is impermissible hindsight. The Applicant argues that the assertion by the Examiner – that the battery ceases charging when control information is received – is not based on the actual disclosure of Fernandez. The cited portions merely disclose that “rapid charging” ceases when the appropriate control information is receiving. There is no disclosure that all charging ceases. In fact, Fernandez teaches the opposite – that charger “automatically switches to a low current or trickle charge” in which the battery can be “charged more slowly” when rapid charging ceases. Thus, the disclosure of Fernandez does not support the assertion in the Office Action that the “process does cease charging of the battery”.
The Examiner respectfully disagrees. In response to the Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Furthermore, the Examiner notes that Fernandez explicitly teaches wherein a system for recharging a battery cell (C1, L19-20) that ensures that charging of a battery ceases when the appropriate control information is received from the battery (C2, L49-52) and therefore the process does cease charging.
The Applicant argues that there is no articulated rationale as to why a person of ordinary skill in the art would be motivated to add or implement a switch to Li that is coupled to a thermistor for ceasing charging because Li already discloses a mechanism for ceasing charging. 
In response to the Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Li discloses wherein the protective actions are not particularly limited so long as they prevent cells of the communications device battery from being damaged or from generating a safety issue such as an explosion or fire ([0025]). Thus, Li is open to the use of different mechanisms to cease charging, such as the mechanism taught by Fernandez.
The Applicant further argues that there is no expectation that the components of the solution of Fernandez for enabling trickle charging would successfully prevent the cells of the communications device battery from being damaged or generating a safety issue such as an explosion or fire because Fernandez does not mention a fault, fire, or explosion, which indicates that the Examiner’s deficient obviousness rational is motivated by hindsight, and not the teachings of Li and Fernandez.
The Examiner respectfully disagrees and notes that Fernandez does not need to explicitly state that such a mechanism would prevent the cells of the communications device battery from being damaged or from generating a safety issue, such as an explosion or fire, in order to successfully do so.
Specifically, Fernandez teaches a battery (100) and a charging system (105), wherein upon receiving a signal at a data line (106) of the battery (100) (C2, L67-C3, L7), an action is performed in order to simulate that a temperature of at least a portion of the battery (100) has reached an outer limit (C3, L37-45), In response to the simulated high battery temperature control condition, the charging system (105) switches from a high rapid charge mode to a low, trickle mode (C3, L45-47) and therefore the charging of the battery (100) can be controlled by the simulated high battery temperature condition. 
The Examiner notes that when the charging system switches from a high rapid charge mode to a low, trickle mode, the charging system switches to a lower current. As a result, the voltage of the battery will drop (C3, L52-55). Thus, the mechanism prevents an overvoltage in the battery and consequently would prevent the battery from generating a safety issue, such as an explosion or fire, from occurring. 
Moreover, the Examiner notes that aside from Fernandez not explicitly stating that such a mechanism would prevent the cells of the communications device battery from being damaged or from generating a safety issue, such as an explosion or fire, the Applicant has not provided any reasons or evidence as to why the skilled artisan would not have reasonable expectation of doing so. 
	The Applicant argues that in response the Examiner’s assertion that the battery voltage will drop, the “mechanism prevents an overvoltage in the battery and consequently would prevent the battery from generating a safety issue, such as an explosion or fire from occurring”, Fernandez discloses that the voltage of the cell will drop slightly from a previous level, delayed by the internal battery resistance. As Li explains, the timing of protective actions is important to protecting the battery from damage and therefore Li provides the reasons and evidence to support why a skilled artisan would not have had an expectation that the solution in Fernandez would prevent the battery from being damaged.
	The Examiner respectfully disagrees and notes that while the timing of implementing the protective actions is important, Li does not explicitly disclose a timing requirement to meet nor does Fernandez teach how long the delay by internal battery resistance is and therefore the delay could be on the basis of seconds while the timing requirement is on the basis of minutes. Absent any evidence from the Applicant, such an argument is not found to be persuasive. 
Regarding amended Claim 13, the Applicant argues that the cited references fail to disclose, teach, or suggest “the monitor line providing an output from the communications device battery”.
The Applicant argues that the claim interpretation by the Examiner ignores the claim language and instead assumes that a signal from the communications device battery is a monitor line if the signal is based on receiving a fault. Such an interpretation conflates a monitor line associated with the communications device battery with a monitor line that provides an output from the communications device battery. The Office Action does not provide any support for this unreasonably broad interpretation.
The Examiner respectfully disagrees and first notes the instant specification does not specifically disclose the monitor line providing an output from the communications device battery and consequently the claim fails to comply with the written description requirement. The Examiner requests that the Applicant provide the paragraph numbers in the instant specification that provide support for “the monitor line providing an output from the communications device battery”.
Furthermore, the instant specification does not provide a special definition of the term “monitor line” and consequently the Examiner relies on the broadest reasonable interpretation. 
Furthermore, the Examiner notes that the monitor line implemented in the system of modified Li provides an output (i.e. the signal) from the communications device battery (Fig. 1, [0019] of Li) because the signal is based on a receiving that a fault signal indicating that at least a first cell of the plurality of cells in the communications device battery has been compromised and therefore is from the communications device battery ([0025] of Li, C3, L37-45 of Fernandez).
In response to this, the Applicant argues that this claim interpretation ignores the claim language – that recites “the monitor line providing an output from the communications device battery” – and instead assumes that a signal from the communications device battery is a monitor line if the signal is based on receiving a fault. Furthermore, as shown by the annotations, all of the lines coupled to the processor 118 are identified as part of the data line. Thus, the identified monitor line is both within the remapped communications device battery and is mapped as part of the data line. For these reasons, the identified monitor line does not satisfy the monitor line providing an output from the communications device battery and demonstrates why the mapping of both the data line and the monitor line are fundamentally flawed as unreasonably broad.
The Examiner respectfully disagrees and notes that Li explicitly discloses generating monitor signals based on outputs of the cells ([0020]) and therefore the claim interpretation by the Examiner does not ignore the claim language.
Furthermore, as stated above, the Examiner notes that the data line and monitor line are signals ([0019] of Li) and therefore both lines can be in communication with the same components without encompassing the other. 
Thus, the arguments are not found to be persuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        April 22, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
May 17, 2022